Order unanimously affirmed, with $20 costs and disbursements to respondents. The order should be construed as providing for the examination of the defendant Abberley, as executor, as limited in Tolnai v. Craven (279 App. Div. 891). If there is a desire to examine said Abberley individually, an application must be made to examine him as a witness. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Present — Peck, P. J., Callahan, Van Voorhis, Heffernan and Bergan, JJ.